Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 03, 2022 has been entered. Claims 1-2, 5-8, 11-12, 14-15, 21-22, 25-34 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Masahito et al (WO 2017150186, English translation provided) in view of Schlegel et al. (US 2019/0016066).
Regarding claims 32, Masahito discloses that, an additive manufacturing system (Fig. 1, item 1), comprising: a support (Fig. 1, items 13, 14 and 15); a print head (Fig. 1, item 7 (22, 23)) mounted to and moveable by the support, the print head being configured to discharge a continuous reinforcement (Fig. 1, item FB) that is at least partially coated in a matrix (Fig. 1, item FL); a wheel (Fig. 1, items 30 and 31) located at discharge end of the print head and configured to roller over and compact the continuous reinforcement and the matrix during discharge of the continuous reinforcement and the matrix from the print head; and 

However, Masahito does not explicitly disclose the light energy passes through an annular surface of the wheel. In the same field of endeavor, laying device, Schlegel disclose that, as illustrated in Figs. 1-2, the radiation source 10 (so called cure enhancer) is designed to irradiate the laid reinforcement fiber band 2 through the compaction roller 4 having an annular surface ([0036]).  In Schlegel, the compaction roller 4 first receives the composite material from a discharge point and then lays the band on the laying surface ([0032]).
The claimed annular surface of the wheel is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a cure enhancer configured to direct a plurality of different paths of light energy toward the matrix passing through an annular surface of the wheel comes from Schlegel itself.  
	Regarding claim 33, Masahito does not explicitly disclose the light energy passes through an annular surface of the wheel. Schlegel disclose that, as illustrated in Figs. 1-2, the radiation source 10 (so called cure enhancer) is designed to irradiate the laid reinforcement fiber band 2 through the compaction roller 4 having an annular surface ([0036]). As illustrated in Fig. 1, the radiation source 10 is pointed to the nip point (for example the laid reinforcement fiber band 2) of the wheel (the roller 4). 

Regarding claim 34, Masahito discloses that, as illustrated in Fig. 4(a), the second light unit 50B is irradiated at a location downstream of the nip point of the wheel (Fig. 4(a), item 41B). It is noticed that the printer travels along PD direction as shown in Fig. 4(a).   
Allowable Subject Matter
Independent claim 1 is allowable and its depended claims (claims 2, 5-8, 11-12, 14-15, 21-22 and 25-31 depend on claim 1) will be allowable as well.
The following is a statement of reasons for the indication of allowable subject matter:
For independent claim 1, Masahito et al (WO 2017150186, English translation provided) discloses an additive manufacturing system having a wheel configured to compact the continuous reinforcement and matrix. However, Masahito does not disclose that a cure enhancer configured to direct light energy toward the matrix, wherein the light energy passes through an annular surface of the wheel. Yasukochi (US 2013/0260110) discloses the light passes through the annular surface of the wheel. However, Yasukochi does not disclose one divider configured to segment the annular surface into light-transmitting and light-blocking areas.
Response to Arguments
Applicant's arguments filed 01/03/2021 have been fully considered. 

In the teachings of Masahito (including Schlegel), there are several ways to teach a plurality of different paths of light energy. 
One example is that the laser heating (p.g. 9, line 368 in the teachings of Masahito) is distributed along the width of the filament (the printed material PM) and constitutes a plurality of different paths of light energy. 
Another example is through a simply duplication in the teachings of either Masahito or Schlegel to form a plurality of different paths of light energy toward the matrix. 
The third example is that Masahito teaches different embodiments (see below) how to apply energy (laser light) toward the matrix discharged. It would have been obvious for one of ordinary skilled in the art to combine or integrate these different embodiments having different paths of light energy.
One embodiment (first) is a heating unit 50 for heating the printed material PM on the target surface 3a in the vicinity of the pressing body 31 (p.g. 9, lines 353-355). 
one embodiment (second) is the heating unit 50 can be configured to heat the printing material PM mainly through the pressing surfaces 41 of the pressing body 31 (p.g. 9, lines 357-359). 
One embodiment (third) is the heating unit 50 can be configured to directly heat the print material PM (p.g. 9, line 362). Thus, all these heating approaches disclosed by Masahito are coming from different paths of light energy.
Further, Schlegel discloses that, as illustrated in Fig. 1, the radiation source 10 irradiates a plurality of different paths (as shown in Fig. 1; a shape/pattern of radiation waves below item 10) of light energy toward the laid reinforcement fiber band at least in regions ([0020], lines 3-4). In other words, Schlegel discloses that the radiation source 10 emits light in different directions toward a matrix being discharged.  
Regarding arguments that Masahito does not teach a first path through the nip point and a second path downstream the nip point, it is not persuasive. Masahito teaches different embodiments how to apply energy (laser light) toward the matrix being discharged. One embodiment is a heating unit 50 for heating the printed material PM on the target surface 3a in the vicinity of the pressing body 31 (p.g. 9, lines 353-355). one embodiment is the heating unit 50 can be configured to heat the printing material PM mainly through the pressing surfaces 41 of the pressing body 31 (p.g. 9, lines 357-359). One embodiment is the heating unit 50 can be configured to directly heat the print material PM (p.g. 9, line 362). Thus, Masahito teaches a first path through the nip point and a second path downstream the nip point (i.e. in the vicinity of the pressing body 31).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742